                Case 4:15-cr-00494-JD Document 77 Filed 06/11/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PHILIP KOPCZYNSKI (NYBN 4627741)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7027
          philip.kopczynski@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                         ) No. 15-CR-494 JD
                                                     )
14           Plaintiff,                              ) STIPULATION AND ORDER
                                                     )
15      v.                                           )
                                                     )
16 ALAN COOPER,                                      )
                                                     )
17           Defendant.                              )
                                                     )
18

19                                              STIPULATION
20           Because of a scheduling conflict for a government witness, the United States and Alan Cooper,
21 through counsel, agree that, with leave of Court, the probation revocation hearing currently scheduled

22 for June 19, 2019 at 10:30 a.m., will be continued to August 7, 2019 at 10:30 a.m. The parties will file

23 their pre-hearing memoranda by July 31, 2019.

24 DATED: June 11, 2019                          /s/
                                                 PHILIP KOPCZYNSKI
25
                                                 Assistant United States Attorney
26

27 DATED: June 11, 2019                          /s/
                                                 DARLENE COMSTEDT
28
                                                 Attorney for Alan Cooper
     STIPULATION AND PROPOSED ORDER
     15-CR-494 JD                                   1
               Case 4:15-cr-00494-JD Document 77 Filed 06/11/19 Page 2 of 2



 1                                    [ORDER

 2   It is so ordered. DATED:

 3             June 14, 2019
                                          HON. JAMES
                                                 AMES DONATO
                                                         DONAT
 4
                                          United States
                                                  tates District JJudge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     15-CR-494 JD                            2
